292 S.W.3d 582 (2009)
Monique M. WEBB, Appellant,
v.
MAGELLAN HRSC, INC., and Division of Employment Security, Respondents.
No. ED 92472.
Missouri Court of Appeals, Eastern District, Division One.
September 15, 2009.
Monique M. Webb, pro se.
Magellan HRSC, Inc., pro se.
Larry R. Ruhmann, for respondent Division of Employment Security.
Before KATHIANNE KNAUP CRANE, P.J., CLIFFORD H. AHRENS, J., and NANNETTE A BAKER, J.

ORDER
PER CURIAM.
Monique Webb, the appellant, appeals pro se from the decision of the Labor and Industrial Relations Commission (Commission) denying unemployment compensation benefits to the appellant under the Missouri Employment Security Law, section 288.050.1(1), RSMo Supp.2007.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
*583 We affirm the judgment pursuant to Rule 84.16(b).